DETAILED ACTION
Remarks
	This Office Action fully acknowledges Applicant’s remarks filed on January 25th, 2022.  Claims 3-5, 7, and 8 are pending.  Claims 1, 2, 6, and 9-12 are canceled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 25th, 2022 has been entered.
 

Interview Summary
	Examiner discussed with Applicant’s representative that claim 3 recited allowable subject matter, but would need an amendment in the final paragraph to clarify and provide proper antecedent basis by reciting “some of the plurality of light-propagating modes…”  Examiner further noted that claim 1 and dependents thereof would remain rejected under the prior art of Metspalu as an obvious modification thereto, and additionally noted that the breadth of claim 11 would provide to read on a obviousness-type rejection under 35 USC 103 as being unpatentable over Metspalu in view of either of Brady or Dabby.  Examiner noted that Brady and Dabby were made of record in related application 16/205,256 for their discussion to mode filtering/extracting in waveguides.  Examiner further noted that as the present claims and those of the claims in patented application 16/205,256 are not patentably distinct from one another, an Obviousness-type Double Patenting rejection will be made over the claims and Applicant was informed that a Terminal Disclaimer can be filed to link the patent terms of these cases to obviate the ODP rejection.  Applicant’s representative agreed to amend claim 3 as discussed and cancel claims 1, 2, and 9-12, wherein claims 3-5, 7, and 8 would thereby be in condition for allowance, and Applicant’s representative noted that further time would be necessary in order to get a properly filed Terminal Disclaimer.  Examiner and Applicant’s representative agreed to enter the amendments via Examiner’s Amendment.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

Such claim limitation(s) is/are: 
1)  A non-directional optical coupling element receiving and diffusing light incoming from a direction out of plane…the optical coupling element having a disordered spatial distribution of refractive index, as in cl. 3

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

1)  Those diffusing structures (“non-directional optical coupling elements having a disordered spatial distribution of index”) disclosed in pars. [0040-0042] of Applicant’s pre-grant publication US 2019/0257756, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.










EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kari Footland on May 25th, 2022.

The application has been amended as follows: 

	

LISTING OF CLAIMS:
1. (cancelled) 

2. (cancelled) 

3. (currently amended) A method of excitation of a biochip device, the method comprising: 
receiving and diffusing, by a non-directional optical coupling element that is disposed at one of: (i) a first portion of a top face of an optical waveguide, and (ii) a portion of a bottom face of the optical waveguide that is opposite the first portion of the top face of the optical waveguide, light incoming from a direction out of a plane of the optical waveguide into the optical waveguide at one of: (i) the first portion of the top face, and (ii) the portion of the bottom face opposite the first portion to excite a plurality of modes propagating inside the optical waveguide in the plane of the optical waveguide as guided waves through the optical waveguide to a second portion of the top face, the second portion carrying chromophore elements that emit fluorescence when absorbing waveguide excitation light, the optical coupling element having a disordered spatial distribution of refractive index, the optical waveguide being a plate of material with a thickness in a range supporting multiple light-propagating modes at an excitation wavelength; and 
extracting some of the plurality of light-propagating modes from the optical waveguide and refracting the extracted light-propagating modes inside a layer disposed on the top face or the bottom face of the optical waveguide, the layer having a refractive index smaller than the refractive index of the waveguide material, the layer being separated from the non-directional optical coupling element.



9-12. (cancelled) 






Allowable Subject Matter
Assuming a properly-filed Terminal Disclaimed to obviate the below-discussed Obviousness-type Double Patenting rejection, claims 3-5, 7, and 8 would be in condition for allowance.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record, namely Metspalu, Dabby, and Brady, does not teach or fairly suggest a method of excitation of a biochip device, as particularly recited in claim 3, including receiving and diffusing by a non-directional optical coupling element that is disposed at one of: (i) a first portion of the top face of an optical waveguide, and (ii) a portion of a bottom face of the optical waveguide that is opposite the first portion of the top face of the optical waveguide, and the received and diffused light being coupled into the waveguide at one: (i) the first portion of the top face, and (ii) the portion of the bottom face opposite to the first portion, in concordance with the selection (i) or (ii) wherein the coupling element is disposed, to excite a plurality of modes propagating inside the waveguide as guided waves, wherein the guided waves propagate to a second portion of the waveguide, the second portion carrying chromophore elements that emit fluorescence when absorbing waveguide excitation light, and extracting some of the plurality of light-propagating modes from the optical waveguide and refracting the extracted light propagating modes inside a layer disposed on the top face or the bottom face of the optical waveguide, the layer having a refractive index smaller than the refractive index of the waveguide material, the layer being separated from the non-directional optical coupling element.

Metsapalu discloses excitation of a waveguide biosensor with a frosted edge portion as a light-diffusing element and alternatively discloses providing a refractive index-matching layer between a light-receiving prism and the waveguide for minimizing optical translational losses. 
 Dabby discloses methods of mode filtering in waveguides, which includes providing variations in the refractive index within the waveguide in a filtering region, but does not particularly disclose providing the mode filtering region as a separate layer from the waveguide.  
 Brady discloses controlling the refractive index within propagating portions of waveguides by adding dopants that reduce the refractive index in that portion so as to selectively filter. 
As Metspalu does not indicate or suggest a need for mode filtering, and further as in Dabby and Brady do not particularly provide a layer on the waveguide which has a refractive index smaller than the waveguide for extracting some guided modes, a proper combination is not seen to one of ordinary skill in the art over the method of excitation of a biochip device as particularly recited in claim 3.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 3-5, 7, and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. associated with Allowed application 16/205,256. Although the claims at issue are not identical, they are not patentably distinct from each other because the method of the present claims is not patentably distinct from that of the apparatus of the 16/205,256 allowed application.



Response to Arguments
Applicant’s arguments, see pages 9-19, filed January 25th, 2022, with respect to claims 3-5, 7, and 8 have been fully considered and are persuasive in view of the amendments made in the above-discussed Examiner’s Amendment.  The rejection of claims 3-5, 7, and 8 have been withdrawn.  Further, as discussed above and in view of the Examiner’s Amendment, claims 1, 2, and 9-12 are canceled.
Herein, claims 3-5, 7, and 8 have an Obviousness-type Double Patenting rejection applied as discussed above in the body of the action.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL N TURK whose telephone number is (571)272-8914. The examiner can normally be reached M-F 930-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL N TURK/Primary Examiner, Art Unit 1798